DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claim 23 requires the panel to include at least three genes from the set of genes comprising the recited genes and KLK3 also. Thus, the panel of genes of claim 23 comprises at least four genes, KLK3 and three from the recited set of genes.

Claims 26 and 27 are not limited to only embodiments in which the patient in need has prostate cancer, but rather further limits the embodiments in which the patient in need is one having prostate cancer.

Claim 33 requires the panel to include at least three genes from the set of genes comprising the recited genes and KLK3 also. Thus, the panel of genes of claim 33 comprises at least four genes, KLK3 and three from the recited set of genes.

Claims 36 and 37 are not limited to only embodiments in which the patient in need has prostate cancer, but rather further limits the embodiments in which the patient in need is one having prostate cancer.

Claim Rejections - 35 USC § 112-Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 18-37 encompass methods for treating prostate cancer, lung cancer, bladder cancer, brain cancer or breast cancer. The recitation “expression levels” broadly encompasses RNA levels or protein levels of the “panel of genes”.
The instant specification describes the analysis of a panel of 31 genes of Panel F using prostate tumor samples (para. 297-302), calculating a test value by normalizing and averaging unweighted values of each of the 31 genes in a univariate analysis (para. 300) and in a multivariate analysis (para. Table I). The expression levels were used to estimate the prior clinical risk of biochemical recurrence for each patient (p. 303) and cancer-specific death (Table W). Test values generated from 31 gene panel were also evaluated using pre-existing gene array data collected from patients with other diseases.
The claims encompass measuring the expression level of the panel of genes at either the protein level or the nucleic acid level. The instant specification only describes determining the expression of genes at the mRNA level. There is no indication of how the protein expression levels of genes compare to the mRNA levels studied in the instant specification. The state of the art at the time of invention was that it was recognized that protein levels and mRNA levels are not equivalent. There are a number of post-translational mechanism that impact the amount of protein that is actually produced. See Chan (G & P magazine. 2006. 6(3):20-26; cited on the 1/24/2017 IDS); Chen (Molecular & Cellular Proteomics. 2002. 1:304-313); and Pascal (BMC Genomics. 2008. 9:246). Thus, it is unpredictable that the measured mRNA levels used to provide test values as intended in view of the instant specification can be extrapolated to test values that are based on the protein expression level of the panel of genes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites “a panel of genes comprising at least three genes of a set of genes comprising ASF1B, ASPM…TK1, and TOP2A”. The claim does not limit the scope of the set of genes, other than it comprises the recited genes. The instant specification does not specifically define what the set of the genes comprises or clearly identify what other genes are included as part of the set of genes. The metes and bounds of the claimed method are unclear because it is unclear what other genes are included in the set of genes and that may be included as part of the panel of genes.
Claims 19-27 depend from claim 18 and are rejected for the same reason.
Regarding claim 19, the claim states “the expression levels are weighted to contribute 30% to 100% of the total test prognostic score”. It is unclear if the expression levels are 100% of the total test prognostic score, how it can be combined with a clinical variable of the patient as required by claim 18.
Regarding claim 19, the claim recites “the total test prognostic score”, which lacks proper antecedent basis. The claim previously refers to “a test prognostic score”.
Regarding claim 28, the claim recites “a panel of genes comprising at least three genes of a set of genes comprising ASF1B, ASPM…TK1, and TOP2A”. The claim does not limit the scope of the set of genes, other than it comprises the recited genes. The instant specification does not specifically define what the set of the genes comprises or clearly identify what other genes are included as part of the set of genes. The metes and bounds of the claimed method are unclear because it is unclear what other genes are included in the set of genes and that may be included as part of the panel of genes.
Claims 29-37 depend from claim 28 and are rejected for the same reason.
Regarding claim 29, the claim states “the expression levels are weighted to contribute 30% to 100% of the total test prognostic score”. It is unclear if the expression levels are 100% of the total test prognostic score, how it can be combined with a clinical variable of the patient as required by claim 28.
Regarding claim 29, the claim recites “the total test prognostic score”, which lacks proper antecedent basis. The claim previously refers to “a test prognostic score”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 18-22, 24-32 and 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cuzick (Lancet Oncol. 2011. 12:245-255).
Regarding claims 18, 20, 21 and 22, Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based the CCCP score and on clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
While Cuzick does not specifically teach administering a treatment to a prostate cancer patient based on the CCP score, Cuzick clearly suggests as much. Cuzick segregates patients based on CCP score and its relation to biochemical recurrence (Fig. 2) and death (Fig. 5) and describes that the CCP score identified those that may be managed by watchful waiting versus those that needed radical treatment. 
Thus, based on the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
Regarding claim 19, Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Regarding claim 24, Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Regarding claim 25, Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Regarding claim 26, Cuzick teaches Gleason score (p. 251) as a clinical variable.
Regarding claim 27, Cuzick teaches the elements of claim 27 as set forth on page 251.
Regarding claims 28, 30, 31 and 32, Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
While Cuzick does not specifically teach administering a treatment to a prostate cancer patient based on the CCP score, Cuzick clearly suggests as much. Cuzick segregates patients based on CCP score and its relation to biochemical recurrence (Fig. 2) and death (Fig. 5) and describes that the CCP score identified those that may be managed by watchful waiting versus those that needed radical treatment. 
Thus, based on the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Regarding claim 29, Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Regarding claim 34, Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Regarding claim 35, Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Regarding claim 36, Cuzick teaches Gleason score (p. 251) as a clinical variable.
Regarding claim 37, Cuzick teaches the elements of claim 37 as set forth on page 251).

Claim(s) 23 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cuzick (Lancet Oncol. 2011. 12:245-255) as applied to claims 18 and 28 above, and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The reference does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 has significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of Cuzick by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-22, 24-32 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,605,319 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient bread to encompass the elements of the ‘319 patent as the same panel of genes have their expression levels measured and are used to make a determination regarding the patient. The claim sets differ in that the ‘319 patent does not require administering a treatment and some of the elements of the dependent claims.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘319 patent.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’319 claims and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,605,319 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘319 patent and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The reference does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘319 by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18-22, 24-32 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,513 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth to encompass the elements of the ‘513 patent as the same panel of genes have their expression levels measured, are used to make a determination regarding the patient and administering both active surveillance and a treatment to the patient. The claim sets differ in that the ‘513 patent does not require calculating a prognostic score.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘513 patent.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’513 claims and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer recurrence is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,513 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘513 patent and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The reference does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘513 patent by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18-22, 24-32 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,954,568 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth to encompass the elements of the ‘568 patent as the same panel of genes have their expression levels measured, are used to make a determination regarding the patient and administering both active surveillance and a treatment to the patient. The claim sets differ in that the ‘568 patent does not require prognosing the patient as claimed and administering active surveillance to the patient.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘568 patent.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’568 claims and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,954,568 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘568 patent and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The reference does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of Cuzick by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18, 21, 22, 25, 26, 27, 28, 31, 32, 35, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,876,164 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient bread to encompass the elements of the ‘164 patent.

Claims 19-20, 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,876,164 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth to encompass the elements of the ‘164 patent as the same panel of genes have their expression levels measured, are used to make a determination regarding the patient and administering a treatment to the patient. The claim sets differ in that the ‘164 patent does not require prognosing the patient as claimed and administering active surveillance to the patient.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘164 patent.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’164 claims and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,876,164 B2 in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘164 patent and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The reference does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘164 patent by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18-22, 24-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28 of copending Application No. 16/664,216 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient bread to encompass the elements of the ‘216 application as the same panel of genes have their expression levels measured, are used to make a determination regarding the patient and administering both active surveillance and a treatment to the patient. The claim sets differ in that the ‘216 application does not require prognosing the patient as claimed.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘216 application.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’216 application and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28 of copending Application No. 16/664,216 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘216 application and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The combination does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘216 application by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18-22, 24-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-83 of copending Application No. 17/484,179 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient bread to encompass the elements of the ‘179 application as the same panel of genes have their expression levels measured and are used to make a determination regarding the patient. The claim sets differ in that the ‘179 application does not require prognosing the patient as claimed and treating the patient in any manner.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘179 application.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’179 application and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-83 of copending Application No. 17/484,179 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘179 application and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The combination does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘179 application by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Claims 18-22, 24-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-42 of copending Application No. 17/678,357 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient bread to encompass the elements of the ‘357 application as the same panel of genes have their expression levels measured and are used to make a determination regarding the patient. The claim sets differ in that the ‘357 application does not require prognosing the patient as claimed and treating the patient in any manner.
However, Cuzick also analyzed a similar panel of genes as the present claims and the ‘357 application.
Cuzick teaches measuring the mRNA expression levels of a panel of genes comprising at least CDC20, MCM10, DLGAP5 and ASF1B in prostate cancer samples obtained from prostate cancer patients (p. 246, CCP gene selection).
Cuzick further teaches providing a test prognostic score in the form of a combined score based on the CCP score and clinical variables, such as Gleason scores and/or PSA levels (p. 249, Statistical analysis).
Cuzick further teaches a high CCP score was predictive of biochemical recurrence of prostate cancer (p. 250, Results) and was predictive of death after disease progression (p. 251, left column). 
Cuzick further teaches the CCP score may be useful in predicting responses to treatment, because the genes measured are putative targets of cytotoxic or radiation therapies (p. 253, left column). Cuzick further describes a need to accurately separate indolent disease in men with newly diagnosed cancer, which is unlikely to be fatal, from the more aggressive cancers in need of radical treatment and the CCP score was a predictor of death from prostate cancer and observations indicated the score added substantial amount of information not captured by any other clinical measure (paragraph spanning pages 253-254). Lastly, Cuzick teaches the addition of the CCP score to clinical variables allows more accurate prediction of which men can be safely managed by watchful waiting (i.e. “active surveillance”), and of equal importance, which men with apparently low-risk disease actually are high risk of death from prostate cancer and might benefit from radical treatment.
Thus, based on the ’357 application and the teachings and suggestions of Cuzick as a whole, it would have been prima facie obvious to the ordinary artisan at the time of invention to try and treat a patient with radical treatment (e.g. surgery) when they have a combined score that includes a CCP score of at least 2 or to try and apply watchful waiting to a patient when they have a combined score that includes a CCP score that is 1 or less or less than 0 based on the data in Figs. 2 and 5.
It would have been further prima facie obvious to have altered the treatment of a patient under active surveillance if their cancer is spreading, increasing or becoming more aggressive. The ordinary artisan would have chosen any of the known treatments described by Cuzick based on the condition of the patient.
Cuzick teaches the prognostic score or CCP is weighted 0.55 (p. 251), which is 55%. 
Alternatively, Cuzick teaches a prognostic score or CCP is weighted 0.95, (p. 252), which is 95%. Alternatively, the CCP score is one of three factors within the combined risk score (p. 252), which makes the CCP score weighted as 1/3 of the total combined risk score (i.e. 1 of 3 factors).
Cuzick teaches the cancer risk is cancer recurrence (p. 250).
Cuzick teaches a nomogram score represented by PSA, Tstage, margin and Gleason score (p. 251).
Cuzick teaches Gleason score (p. 251) as a clinical variable.
Cuzick teaches the elements of claims 27 and 37 as set forth on page 251.

Claims 23 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-42 of copending Application No. 17/678,357 (reference application) in view of Cuzick (Lancet Oncol. 2011. 12:245-255) and in further view of Romanuik (The American Journal of Pathology. 2009. 175(6):2264-2276).
Regarding claims 23 and 33, the combination of the ‘357 application and Cuzick in total render obvious the elements of claims 18 and 28 as required by claims 23 and 33.
The combination does not specifically teach the inclusion of KLK3 as part of the panel of genes.
Romanuik teaches that KLK3 is a known biomarker of prostate cancer (p. 2264). Romanuik further teaches KLK3 has over a four-fold change in expression (Figure 3). Romanuik further teaches KLK3 is significance for primary cancers that did or did not later recur that were androgen-dependent versus castration-recurrent metastases (p. 2270).
It would have been prima facie obvious to have modified the method of the ‘357 application by further including KLK3 and any of the other genes taught by Romanuik in the panel of genes. One would have been motivated to make such a modification based on the significance of KLK3 expression in the context of prostate cancer as described by Romanuik. The modification has a reasonable expectation of success as the tools and techniques for measuring the expression of a large panel of genes and making determinations based on the expression is well-established within the field.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634